Name: COMMISSION REGULATION (EC) No 2016/95 of 21 August 1995 on the sale of olive oil residues held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: trade policy;  marketing;  deterioration of the environment;  Europe;  processed agricultural produce
 Date Published: nan

 No L 197/4 [ EN Official Journal of the European Communities 22. 8 . 95 COMMISSION REGULATION (EC) No 2016/95 of 21 August 1995 on the sale of olive oil residues held by the Spanish intervention agency the product in question, it is not advisable to use the sale by tender procedure previously applied for the olive oil ; whereas the Spanish intervention agency should therefore sell the product for the best price it can obtain ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by the Act of Accession of Austria, Finland and Sweden and Regulation (EC) No 3290/94 (2), and in parti ­ cular Article 12 (2) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (3), as last amended by Regulation (EEC) No 2203/90 (4), provides that olive oil held by the interven ­ tion agencies shall be put up for sale by tender except when particular conditions necessitate recourse to other procedures ; Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 2960/77 0, as last amended by Regulation (EEC) No 3818/85 (% provides that intervention agencies may not sell the olive oil which they hold until a Regulation to that effect has been adopted under the procedure provided for in Article 38 of Regulation No 136/66/EEC ; Whereas, following sales by tender of olive oil by the Spanish intervention agency, the intervention agency still holds in stock a quantity of vat bottom residues ; whereas these residues contain a considerable percentage of oil ; whereas correct management of the olive oil bought in by the intervention agency requires that these residues should therefore be put up for sale ; Whereas, for commercial reasons based chiefly on the fact that there is no well-defined market or price system for HAS ADOPTED THIS REGULATION : Article 1 1 . The Spanish intervention agency 'Servicio Nacional de Productos Agrarios', hereinafter referred to as 'SENPA', shall sell for the best price it can obtain, 209 tonnes of the vat bottom residues which it is holding as a result of the olive oil it bought in up to 31 March 1995. 2. The notice of sale shall be displayed by SENPA at its head office at calle Beneficencia, No 8, 28004 Madrid, Spain, at least 10 days before the date set for the sale . 3 . Sale of the product referred to in paragraph 1 shall be effected before 15 September 1995 . Delivery of the product sold must take place before 15 November 1995. 4. SENPA shall inform the Commission as soon as possible of the outcome of the sale . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 August 1995 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No 172, 30 . 9 . 1766, p. 3023/66. (*) OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 331 , 28 . 11 . 1978 , p. 13 . (") OJ No L 201 , 31 . 7. 1990 , p. 5. 0 OJ No L 348 , 30 . 12 . 1977, p. 46. ( «) OJ No L 368 , 31 . 12 . 1985, p. 20.